Citation Nr: 0029748	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-10 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly compensation (SMC) in excess 
of the rate provided by 38 U.S.C.A. § 1114(p) (West 1991 & 
Supp. 2000) by reason of the need for regular aid and 
attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from May 1966 to May 1968.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board observes that the veteran, though his fiduciary, 
requested both a local hearing and a Travel Board hearing in 
the July 1998 substantive appeal.  However, correspondence 
dated in November 1998 indicated that he withdrew those 
hearing requests.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran is receiving SMC for the loss of use of both 
feet pursuant to 38 U.S.C.A. § 1114(l) and additional SMC by 
reason of entitlement under 38 U.S.C.A. § 1114(l) (i.e., loss 
of use of both feet) with additional disability independently 
ratable as 100 percent disabling pursuant to 38 U.S.C.A. § 
1114(p).

3.  The veteran has the following service-connected 
disabilities other than loss of use of both feet: post-
traumatic stress disorder, degenerative disc disease of the 
thoracolumbar spine as a residual of compression fractures of 
T11 and T12, bilateral hearing loss, impairment of rectal and 
anal sphincter control secondary to post-operative residuals 
of degenerative disc disease of the thoracolumbar spine, 
intermittent incontinence of urine secondary to post-
operative residuals of degenerative disc disease of the 
thoracolumbar spine, tinnitus, and residuals of excision of a 
cyst from the tongue.   

4.  The evidence shows that, as a result of these other 
service-connected disabilities, the veteran is unable to 
dress or prepare food for himself, maintain personal hygiene, 
supervise his medication needs, or otherwise manage 
activities of daily living.    

CONCLUSION OF LAW

The criteria for establishing entitlement to SMC in excess of 
the rate provided by 38 U.S.C.A. § 1114(p) by reason of the 
need for regular aid and attendance have been met.  
38 U.S.C.A. §§ 1114, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.350, 3.352 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In October 1996, the veteran submitted a claim for SMC by 
reason of the need for regular aid and attendance.  With his 
claim, he submitted the report of an August 1996 VA 
examination for housebound status or permanent need for aid 
and attendance.  The veteran reported to the examination in a 
wheelchair and accompanied by his wife.  He complained of 
bilateral lower extremity weakness and depression.  The 
report indicated that the veteran was confined to his home 
due to disability and that his activities were limited.  
Physical restrictions consisted of bilateral lower extremity 
weakness.  The report indicated that the veteran was unable 
to get out of bed, walk around, dress and undress, keep clean 
and presentable, or bathe himself unassisted.  He was able to 
attend to wants of nature and feed himself, and was mentally 
competent.  The examiner certified that the veteran required 
the daily personal heath care services of a skilled provider.     

A VA field examination report dated in October 1996 indicated 
that the veteran required assistance with bathing, medication 
supervision, and dressing.  He was unable to cook for 
himself.  He had hearing aids and suffered from occasional 
urinary incontinence.  He used arm crutches to walk.  The 
veteran had a history of PTSD, depression, and binge 
drinking, with a recent suicide attempt.  The field examiner 
stated that the veteran was basically housebound.  He 
normally only left his home with his wife or with friends who 
took him drinking.  The field examiner recommended that the 
veteran pursue a claim for increased disability compensation 
as well as possible aid and attendance.  

During a May 1998 VA general medical examination, the veteran 
related that he had some problems with bowel and bladder 
control with some urinary incontinence.  He was unable to 
ambulate, though he could stand for short periods of time.  
The veteran was experiencing increasing pain and weakness in 
the upper extremities.  He fed himself with some difficulty.  
He was unable to dress himself and required some assistance 
to go to the bathroom.  The veteran spent most of his time in 
a wheelchair or in bed.  He required assistance to get in and 
out of bed.  

In his July 1998 substantive appeal, the veteran related that 
he was unable to perform activities of daily living on his 
own.  He required someone to cook and clean for him, to help 
him get dressed, and to help around the house and with yard 
work.  

In an October 1998 letter to her Congressional 
representative, the veteran's spouse related that, although 
the veteran was not totally bedridden, he was in a 
wheelchair.  She helped him to dress, shower, and get his 
food.  She had quit her job to stay home and help him.   

The field examination report dated in October 1998 indicated 
that the veteran's condition was largely unchanged.  He 
experienced urinary and fecal incontinence three to four 
times a week.  He was able to walk inside the home with 
crutches; he used a wheelchair outside the home.  The veteran 
rarely left the house, except for medical appointments.  He 
went drinking with his friends about four times a year.  He 
spent of his time in bed watching television.      

According to the May 1999 rating decision, the RO determined 
that the veteran was entitled to SMC for the loss of use of 
both feet, pursuant to 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 
3.350(b).  The RO also found that the veteran was entitled to 
additional SMC by reason of entitlement under 38 U.S.C.A. § 
1114(l) (i.e., loss of use of both feet) with additional 
disability independently ratable as 100 percent disabling, 
pursuant to 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 
3.350(f)(4).  The RO also established entitlement to 
specially adapted housing and automobile adaptive equipment.  
However, it continued to deny entitlement to SMC by reason of 
need for regular aid and attendance.  

The veteran indicated that he wished to continue pursuing his 
appeal in a June 1999 communication.    

Analysis

The veteran claims that he is entitled to additional SMC by 
reason of need for regular aid and attendance.  SMC is 
payable to a person who is permanently bedridden or so 
helpless as a result of service-connected disability that 
they are in need of the regular aid and attendance of another 
person. 38 U.S.C.A. § 1114(l) (West 1991 and Supp. 2000); 
38 C.F.R. § 3.350(b) (1999).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
"Bedridden," i.e., the veteran is actually required to 
remain in bed, will be a proper basis for the determination.  
38 C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others. Id.      

The record shows that the veteran is service connected for 
weakness in the right and left lower extremities with loss of 
use of both feet secondary to degenerative disc disease of 
the thoracolumbar spine as a residual of compression 
fractures of T11 and T12.  He has been awarded SMC for the 
loss of use of both feet, pursuant to 38 U.S.C.A. § 1114(l) 
and 38 C.F.R. § 3.350(b).  The RO also found that the veteran 
was entitled to additional SMC by reason of entitlement under 
38 U.S.C.A. § 1114(l) (i.e., loss of use of both feet) with 
additional disability independently ratable as 100 percent 
disabling, pursuant to 38 U.S.C.A. § 1114(p) and 38 C.F.R. 
§ 3.350(f)(4).  

Additional SMC may be paid pursuant to 38 U.S.C.A. § 1114(o) 
if the veteran, as the result of service-connected 
disability, has suffered disability under conditions that 
would entitle him to two or more of the rates provided in 
38 U.S.C.A. § 1114 subsections (l) through (n), with no 
condition being considered twice in this determination.  
38 C.F.R. § 3.350(e)(1)(ii).    

However, such a determination must be based on separate 
disability.  38 C.F.R. § 3.350(e)(3).  For example, if a 
veteran has suffered the loss or loss of use of two 
extremities and is being considered for the maximum rate on 
account of helplessness requiring regular aid and attendance, 
the latter must be based on need resulting from pathology 
other than that of the extremities.  If the loss or loss of 
use of two extremities or being permanently bedridden leaves 
the person helpless, increase is not in order on account of 
this helplessness. Id.  The fact, however, that two separate 
and distinct entitling disabilities result from a common 
etiological agent will not preclude maximum entitlement. Id.   

Therefore, in this case, because the veteran has already been 
awarded SMC for loss of use of both feet under 38 U.S.C.A. § 
1114(l), the veteran will be entitled to additional SMC 
pursuant 38 U.S.C.A. § 1114(o) only if the evidence 
demonstrates that the veteran is in need of regular aid and 
attendance as provided in 38 U.S.C.A. § 1114(l) due to 
service-connected disability other than the loss of use of 
both feet.  

The veteran has the following other service-connected 
disabilities: post-traumatic stress disorder, degenerative 
disc disease of the thoracolumbar spine as a residual of 
compression fractures of T11 and T12, bilateral hearing loss, 
impairment of rectal and anal sphincter control secondary to 
post-operative residuals of degenerative disc disease of the 
thoracolumbar spine, intermittent incontinence of urine 
secondary to post-operative residuals of degenerative disc 
disease of the thoracolumbar spine, tinnitus, and residuals 
of excision of a cyst from the tongue.   

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports a finding of need for regular aid and 
attendance due to service-connected disabilities other than 
loss of use of both feet.  Clearly, the evidence does not 
show that the veteran is bedridden, as he is able to walk 
around his home with crutches or leave the home with the use 
of a wheelchair.  However, the record does reflect his 
inability to dress himself, prepare food, bathe, or manage 
his medications without assistance.  In addition, he suffers 
from depression with a history of binge drinking and a 
suicide attempt.  Considering this evidence, the Board finds 
sufficient evidence of physical and mental incapacity due to 
service-connected disabilities other than loss of use of both 
feet to support the veteran's claim for additional SMC by 
reason of need for regular aid and attendance.  38 U.S.C.A. 
§§ 1114, 5107(b); 38 C.F.R. §§ 3.102, 3.350, 3.352.   

The Board recognizes that the May 1998 VA examination report 
suggests that increasing upper extremity symptoms affected 
the veteran's ability to dress himself and caused 
difficulties with feeding himself or attending the wants of 
nature without assistance.  Service connection is not 
established for any upper extremity disorder.  However, the 
evidence of record tends to support the findings that these 
difficulties have existed for some time prior to the 
examination.  Therefore, the Board cannot conclude that the 
veteran's current need for assistance is solely related to 
non-service connected disorders.   


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to SMC in excess of the rate 
provided by 38 U.S.C.A. § 1114(p) by reason of the need for 
regular aid and attendance granted.    



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 6 -


